Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Remarks
	This Office Action fully acknowledges Applicant’s remarks filed on May 19th, 2022 and interview discussions held on August 4th, 2022.  Claims 38 and 40-47 are allowed.  Claims 1-37 and 48-57 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19th, 2022 has been entered.

                                                Interview Summary
Examiner discussed with Applicant’s representative amendments to the claims so as to place the claims in condition for allowance.  With respect to independent claim 38, Examiner asserted that clarification was required with respect to the aspect of holding the one or more substrates and to the transport mechanism which moves the holder mechanism.  Examiner asserted that from the specification, it appeared that a vacuum was applied through a holder mechanism to hold one or more substrates against the holder mechanism (structurally composed as recited in pars. [0034,0054], and equivalents thereof, of Applicant’s pre-grant publication US 2020/0025655).  Examiner further asserted that the claims should be amended accordingly to reflect the transport apparatus 110 with transport mechanism 140 ((tructurally composed as recited in pars. [0033], and equivalents thereof) that is operatively connected to the holder mechanism and provides for moving the one or more substrates to the various detection zone, microscope slide and collection station.  Examiner further asserted that dependent claim 39 appear to provide a redundant recitation already provided by claim 38 and could be canceled.  Examiner further asserted that independent claim 48 and dependents 49-51, 53-57 would need to be canceled as being drawn to a patentably distinct methodology from that of independent claim 38.  Applicant’s representative agreed to the proposed amendments and Examiner agreed to enter the amendments by way of Examiner’s Amendment, which would place claims 38 and 40-47 in condition for allowance.







Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

1) Holder mechanism for applying a vacuum to hold one or more substrates as in cl. 38
2)  Transport mechanism for moving the one or more substrates, as in cl. 38.
3) Optical element which limits backside scattering as in claim 38.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

	1) Those structures recited in pars. [0034,0054] of Applicant’s pre-grant publication US 2020/0025655 to the holder mechanism144/422 and equivalents thereof.

	2) Those structures recited in par. [0033] to the transport mechanism 140 and equivalents thereof.
	3) An optically anti-reflective element, noise reducing element, and equivalents thereof as recited in pars. [0031,0054]

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Karl Klassen on August 4th, 2022.

The application has been amended as follows: 

38.	(Currently Amended)  A method for detecting substrates using a transparent substrate detector device with a detection zone and robotically applying single substrates to respective microscopes slides, the method comprising:
applying a vacuum through a holder mechanism to hold against the holder mechanism;  
moving, via a transport mechanism operably connected to the holder mechanism, the one or more substrates to
outputting light toward the one or more substrates at the detection zone such that at least a portion of the outputted light is reflected by the one or more substrates and another portion of the outputted lighted is transmitted through the one or more substrates and blocked by an optical element at the holder mechanism which s backside scattering of the transmitted light at the detection zone; 
detecting the outputted light that is reflected by each of the one or more substrates; 
correlating the detected reflected light to a number of surfaces of the one or more substrates that reflected the detected light; 
determining, using a controller, a number of substrates at the detection zone based on the correlation between the detected reflected light and the number of surfaces; 
in response to the controller determining a single substrate is at the detection zone, the controller commands the transport mechanism to:
robotically position 
robotically apply 
in response to the controller determining multiple substrates are at the detection zone,
robotically transporting, by the transport mechanism under control of the controller
periodically emptying the collection station.  

39.	(Cancelled)  
48-57. 	(Cancelled)


Allowable Subject Matter
Claim 38 and 40-47 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, namely Tomisek, does not teach or fairly suggest a method for detecting substrate, as particularly recited in claim 38, which includes applying a vacuum through a holder mechanism to hold one or more substrates against the holder mechanism, moving, via a transport mechanism operably connected to the holder mechanism, the one or more substrates to the detection zone, determining with a controller a number of substrates at the detection zone based on the correlation between the detected reflected light and the number of surfaces and wherein the controller commands to transport the mechanism to move a determined single substrate to those positions as defined and recited in claim 38, and to move a determined plurality of substrates as defined and recited in claim 38.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Response to Arguments
Applicant’s arguments, see pages 7-11, filed May 19th, 2022, with respect to claims 38 and 40-47, as well as in view of the above-discussed Examiner’s Amendment have been fully considered and are persuasive.  The rejection of claims 30 and 40-47 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798